PER CURIAM.
We are informed by counsel that the National Labor Relations Board has decided that no violation of Section 8(b) (4) (D), 29 U.S.C.A. § 158, has been committed and that a motion for reconsideration has been denied. No substantial issue remains for our determination and it is obvious that the preliminary injunction appealed from is no longer viable.
Accordingly we will vacate the judgment of the court below and remand the case to the end that the appellants may make application to the court below for the discharge of the preliminary injunction. 182 F.Supp. 556.